TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00722-CR




                                   Martin Franco, Jr., Appellant


                                                   v.


                                    The State of Texas, Appellee




      FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
           NO. 4357, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Martin Franco, Jr., was convicted of aggravated robbery in May 1992. On November

20, 2003, he filed what he styled his “late notice of appeal.” Clearly, the notice of appeal is too late.

See Tex. R. App. P. 26.2(a). If Franco believes that he is entitled to an out-of-time appeal, he must

pursue that remedy by means of a post-conviction habeas corpus proceeding. See Tex. Code Crim.

Proc. Ann. art. 11.07 (West Supp. 2004). We lack jurisdiction to dispose of the purported appeal

in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: January 8, 2004

Do Not Publish




                                               2